Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on August 4, 2020, the applicant has submitted an amendment filed on December 3, 2020; amending claims 1, 5, 6, 8, 14, 16, 18, and 20; and arguing to traverse the rejection of claims 1-5, 14-16 and 20 in view of the amendment.
Response to Arguments
Applicant’s arguments, see pages 13-17 of the remarks, filed December 3, 2020, with respect to the rejection(s) of claim(s) 1, 14, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han, et al. (US 2019/0228248 A1) which will be discussed in the rejections below.  Additionally, the objection to claims 6-7 is withdrawn in light of the newly surfaced prior art.
Amended claim 5 no longer has issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.    Claims 1, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Puchek, et al. (US 2002/0094111 Al) in view of Trani (US 2018/0102583 Al) and Han, et al. (US 2019/0228248 A1).
9.    With regard to claim 1, Puchek, et al. (hereinafter “Puchek”) discloses a building access system for a building, the building access system (See for example, paragraph 0003) comprising: a front facing camera system configured to receive infrared light of an infrared spectrum, deactivate an infrared light filter of the front facing camera configured to filter out the infrared light, and generate one or more images of a face of a user  with the infrared light (via placing the person in view of the sensing device 36), wherein the front facing camera system comprises one or more front facing camera processing circuits (See for example,  be regarded as how to detect and authenticate a face image of a user using an infrared light by restricting or blocking visible light. Confronted with this mentioned problem the person skilled in the art would look for alternatives in the field of face image verification/authentication. The skilled person would therefore find Han, et al. disclosing the use of infrared light for receive infrared light of an infrared spectrum, deactivate an infrared light filter of the front facing camera configured to filter out the infrared light (by way of activating the infrared light source and/or an IR pass filter that transmits the IR light), and generate one or more images of a face of a user with the infrared light, detecting and authenticating based on images generated with the infrared light (See for example, paragraphs 0102-0105).  Puchek (as modified by Trani) and Han, et al. are combinable because they are from the same field of endeavor, i.e., face image authentication/verification (See for example, paragraph 0007).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Han, et al. into the system of Puchek (as modified by Trani), and to do so would at least allow the detection and verification of a facial image using facial image obtained by infrared lighting (See for example, Fig. 5 and the associated text).  Therefore, it would have been obvious to combine Puchek (as modified by Trani) with Han, et al. to obtain the invention as specified in claim 1.             
	With regard to claim 14, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 14.
.
10.    Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Puchek in view of Trani and Han, et al. as applied to claims 1, 14 and 20 above, and further in view of Ibsies (US 2018/0016836 Al).
11.    With regard to claim 2, Puchek (as modified by Trani and Han, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 9, and incorporated herein by reference. While Puchek (as modified by Trani and Han, et al.) discloses a pinhole camera connected to the control module can be embedded or inserted into the ceiling tile insert such that it protrudes from the exposed bottom surface, enabling video capture for video analytic functions such as facial and body dimension recognition, gesture recognition and control, and tailgate prevention, among other examples (See for example, paragraph 0008 of Trani), Puchek (as modified by Trani and Han, et al.) does not expressly call for a gesture by the user, wherein the gesture is associated with a command to unlock the door; and operate the building equipment to unlock the door of the building in response to a gesture detection indicating that the gesture has been performed. However, Ibsies (See for example, paragraph 0044) teaches this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Ibsies into the system of Puchek (as modified by Trani and Han, et al.) so that a door may be unlocked/open by detecting and recognizing of a gesture made by a user. Therefore, it would have been obvious to combine Puchek (as modified by Trani and Han, et al.) with Ibsies to obtain the invention as specified in claim 2.
s 1, 3-6, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov, et al. (US 2019/0325682 Al) in view of Mathiesen, et al. (US 10,380,814 B1) and Han, et al. (US 2019/0228248 A1).
13.    With regard to claim 1, Petkov, et al. (hereinafter “Petkov”) discloses a building access system for a building, the building access system (See for example, Figs. 5 and 22-23; and the Abstract) comprising: a front facing camera, i.e., cameras and sensors, system configured to receive infrared light of an infrared spectrum, deactivate an infrared light filter of the front facing camera configured to filter out the infrared light, and generate one or more images of a face of a user with the infrared light, wherein the front facing camera system comprises one or more front facing camera processing circuits (See for example, paragraph 0201-0203) configured to: detect and authenticate the user based on the one or more images generated by the front facing camera system with the infrared light (See for example, 0202-0204); and operate building equipment to unlock a door of the building in response to an authentication of the user based on the one or more images of the front facing camera system (See for example, paragraph 0202); and a down facing camera, i.e., cameras and sensors, system configured to capture one or more overhead images of the user from an overhead perspective, wherein the down facing camera system comprises one or more down facing camera processing circuits (See for example, paragraphs 0212-0218) configured to: detect whether a second user is tailgating the user based on the one or more overhead images captured by the down facing camera system (See for example, paragraphs 0213); and generate an alarm, i.e., alert or notification, in response to a detection that the second user is tailgating the user (See for example, paragraphs 0214-0215, and 0218). While the orientation of the cameras and sensors of Petkov are unlimited, Petkov does not expressly call for the above-crossed out limitation. However, Mathiesen, et al. (See for example, item 108(2), in 
With regard to claim 3, the system of Claim 1, wherein the one or more overhead images captured by the down facing camera system comprise one or more three dimensional images, wherein values of pixels of the one or more three dimensional images indicate a distance from the down facing camera system; wherein the one or more down facing camera processing circuits are configured to detect whether the second user is tailgating the user by: determining, based on the one or more three dimensional images, a number of users that are walking through the door; and determining that the second user is tailgating the user in response to a determination that the number of users that are walking through the door is greater than one, i.e., second/another/unauthorized user (See for example, col. 7, lines 24-51 of Mathiesen, et al.; and paragraphs 0125, 0133 and 0205 of Petkov).
	With regard to claim 4, the system of Claim 1, wherein the one or more images captured by the front facing camera system comprise one or more three dimensional images and one or more two dimensional images, wherein first values of pixels of the one or more three dimensional images indicate a distance from the front facing camera system and second values of pixels of the one or more two dimensional images indicate color, i.e., RGB; wherein the front facing camera system comprises a three dimensional camera configured to capture the one or more three dimensional images and a two dimensional camera configured to captured the one or more two dimensional images (See for example, col. 7, lines 24-51 of Mathiesen, et al.; and paragraphs 0124 and 0206 of Petkov).
	With regard to claim 5, the system of Claim 4, wherein the one or more front facing camera processing circuits are configured to detect and authenticate the user based on the one or 
	With regard to claim 6, the system of claim 1, wherein the front facing camera system further comprises: an infrared light system configured to generate the infrared light wherein the infrared light that reflects off the face of the user; an aperture device configured to receive the infrared light and visible light and pass the infrared light and the visible light to a visible light filter, i.e., IR pass filter; the visible light filter configured to filter out the visible light and pass the infrared light to an image capturing device; and the image capturing device configured to generate an image of the face of the user based on the infrared light passed by the visible light filter; wherein the one or more front facing camera processing circuits are configured to perform facial recognition based on the image (See for example, paragraphs 0102-0104 of Han, et al). 	
With regard to claim 14, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 14.
Claim 15 is rejected the same as claim 3. Thus, argument similar to that presented above for claim 3 is applicable to claim 15.

Claim 17 is rejected the same as claim 6.  Thus, arguments similar to that presented above for claim 6 is applicable to claim 17. 
Claim 20 is rejected the same as claim 14 except claim 20 is a method claim. Thus, argument analogous to that presented above for claim 14 is applicable to claim 20.
14. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petkov in view of Mathiesen, et al. and Han, et al. as applied to claims 1, 6, 14-16, and 20 above, and further in view of Liu, et al. (US 8,740,382 B1).
15. 	With regard to claim 7, Petkov (as modified by Mathiesen, et al. and Han, et al) discloses all of the claimed subject matter as set forth above in paragraph 13, and incorporated herein by reference.  While Petkov (as modified by Mathiesen, et al. and Han, et al) discloses an IR pass filter (See for example, paragraph 0102 of Han, et al).  Petkov (as modified by Mathiesen, et al. and Han, et al) does not expressly call for wherein the visible light filter is a bandpass filter, wherein a pass band of the bandpass filter comprises a spectrum of infrared light wavelengths.  However, Liu, et al.  (See for example, col. 6, lines 31-43).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Liu, et al. into the system of Petkov (as modified by Mathiesen, et al. and Han, et al), and to do so would at least allow applying a band-pass filter to the visible light in favor of the desired infrared light bandwidths (See for example, col. 6, lines  39-41).  Therefore, it would have been obvious to combine Petkov (as modified by Mathiesen, et al. and Han, et al) with Liu, et al. to obtain the invention as specified in claim 7.
Allowable Subject Matter
16. 	Claims 8-13 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665